Title: To Thomas Jefferson from Mary Jefferson, 1 May 1791
From: Jefferson, Mary
To: Jefferson, Thomas



Dear Papa
Monticello May 1

As Bob is going down the country to morrow we shall all write to you by this opportunity. We expect jenny and nancy Randolph here in july. Mr. Randolph has bought a horse called my heart and a saddle for me to ride out on also a pretty whip. My niece is prettier and prettier everyday. This place is beautiful now. The peaches cherrys and strawberries are very big allready and there are a great number. Adieu my dear Papa I am your affectionate daughter

Mary Jefferson

